               Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 1 of 6




 1                                              THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   FAN WANG and HANG GAO,                      CASE NO.: 2:21-cv-00861-TSZ
     Individually and on Behalf of All Others
10
     Similarly Situated,                         STIPULATION AND ORDER TO
11                                               EXTEND TIME TO RESPOND TO
                   Plaintiffs,                   THE COMPLAINT AND VACATE
12        v.                                     DISCOVERY DEADLINES
13   ATHIRA PHARMA, INC., a Delaware
     Corporation, and LEEN KAWAS,
14

15                 Defendants.

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND TIME                 WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                 701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                   Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                               Tel: (206) 883-2500
                                                                      Fax: (206) 883-2699
                 Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 2 of 6




 1                                           STIPULATION

 2          In accordance with Local Civil Rules 7(d)(1) and 10(g), Plaintiffs Fan Wang and Hang

 3   Gao (“Plaintiffs”), individually and on behalf of all others similarly situated, and Defendants

 4   Athira Pharma, Inc. and Dr. Leen Kawas (together “Defendants”), by and through their

 5   undersigned counsel, submit the following Stipulation and ask the Court to enter an order

 6   consistent with this Stipulation:

 7          1.       WHEREAS, on June 25, 2021, Plaintiffs, individually and on behalf of all others

 8   similarly situated, filed a Class Action Complaint for Violations of the Federal Securities Laws

 9   against Athira Pharma and Dr. Kawas, in the above-captioned matter (the “Complaint”);

10          2.       WHEREAS, on June 25, 2021, two substantially similar Class Action Complaints

11   for Violations of the Federal Securities Laws were filed against Athira Pharma and related

12   defendants in this District by plaintiff Harshdeep Jawandha, No. 2:21-cv-00862-JCC (the

13   “Jawandha Action”) and plaintiffs Timothy Slyne and Tai Slyne, No. 2:21-cv-00864-JLR (the

14   “Slyne Action”);

15          3.       WHEREAS, Plaintiffs sent a request to waive service of a summons in the above-

16   captioned matter to Defendant Athira Pharma on July 21, 2021, which Athira Pharma returned on

17   the same day, making Athira Pharma’s current deadline to respond to the Complaint September

18   20, 2021, and Plaintiffs sent a request to waive service of a summons in the above-captioned matter

19   to Defendant Dr. Leen Kawas on July 23, 2021, which Dr. Kawas returned on the same day,

20   making Dr. Kawas’ current deadline to respond to the Complaint September 21, 2021;

21          4.       WHEREAS, on June 30, 2021, the Court entered an Order Regarding Initial

22   Disclosures, Joint Status Report, and Early Settlement (Dkt #4) in the above-captioned matter

23   setting August 16, 2021 as the deadline for the FRCP 26(f) Conference and August 30, 2021 as

24   the deadline for initial disclosures pursuant to FRCP 26(a)(1) and the filing of a Combined Joint

25   Status Report and Discovery Plan pursuant to FRCP 26(f) and LCR 26(f);

26          5.       WHEREAS, this action is governed by the provisions of the Private Securities

27   Litigation Reform Act of 1995, Pub. L. 104-67, 109 Stat. 737 (the “PSLRA”), 15 U.S.C. §78u-4

     STIPULATION AND ORDER TO EXTEND TIME                -1-             WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                  Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                                              Tel: (206) 883-2500
                                                                                    Fax: (206) 883-2699
                  Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 3 of 6




 1   et seq., and the parties anticipate that this action will be consolidated with the Jawandha and Slyne

 2   Actions, a Lead Plaintiff will be appointed, and the Lead Plaintiff will file a consolidated complaint

 3   superseding the previously filed complaints, including the Complaint;

 4           6.       WHEREAS the filing of initial disclosures and a discovery plan would be

 5   premature because all discovery, including initial disclosures, in this action is subject to the

 6   discovery stay provisions of the PSLRA. See 15 U.S.C. § 78u-4(b)(3)(B) (“all discovery and other

 7   proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds

 8   upon the motion of any party that particularized discovery is necessary to preserve evidence or to

 9   prevent undue prejudice to that party”); and

10           7.       WHEREAS, the parties agree that efficiency for the Court and the parties in

11   proceeding under the PSLRA dictates that responding to the current Complaint should be deferred.

12           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

13   parties, subject to the approval of this Court, that:

14           1.       In the interests of judicial economy and preserving the resources of the parties and

15   the Court, the parties agree that no answer, motion, or other response to the Complaint shall be

16   due until after a Lead Plaintiff is appointed, Lead Counsel is approved, and Lead Plaintiff has had

17   the opportunity to prepare or designate a post-appointment consolidated complaint, provided that

18   Defendants do not otherwise respond to the complaint in the Jawandha or Slyne Actions or a

19   complaint in any other class action lawsuit in this District arising under the PSLRA asserting the

20   same or substantially the same claims against the same Defendants prior to the appointment of

21   Lead Plaintiff and approval of Lead Counsel.

22           2.       Defendants shall not waive any rights, arguments, or defenses by waiting to answer,

23   move, or otherwise respond to the Complaint pursuant to this Stipulation.

24           3.       After the appointment of Lead Plaintiff and approval of Lead Counsel, pursuant to

25   15 U.S.C. § 78u-4(a)(3)(B), Lead Plaintiff and the Defendants shall promptly meet and confer

26   regarding a schedule for the filing of a consolidated complaint or designation of an operative

27   complaint, and a briefing schedule for Defendants’ anticipated motion(s) to dismiss.

     STIPULATION AND ORDER TO EXTEND TIME                    -2-           WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                  701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                    Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                                                Tel: (206) 883-2500
                                                                                      Fax: (206) 883-2699
                    Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 4 of 6




 1             4.       Pursuant to the discovery stay provisions of the PSLRA, the parties further agree

 2   that all discovery related deadlines should be vacated until after a ruling on the Defendants’

 3   anticipated motion(s) to dismiss.

 4             5.       This Stipulation is entered into without prejudice to any party seeking any interim

 5   relief.

 6             6.       Nothing in this Stipulation shall be construed as a waiver of any of the Defendants’

 7   or Plaintiffs’ rights or positions in law or in equity, or as a waiver of any defenses that the

 8   Defendants would otherwise have, including, without limitation, jurisdictional defenses.

 9

10    Dated: July 23, 2021                            Respectfully submitted,

11                                                    s/ Gregory L. Watts
12                                                    Gregory L. Watts, WSBA #43995
                                                      John C. Roberts Jr., WSBA #44945
13                                                    Tyre L. Tindall, WSBA #56357
                                                      WILSON SONSINI GOODRICH & ROSATI, P.C.
14                                                    701 Fifth Avenue, Suite 5100
                                                      Seattle, WA 98104-7036
15                                                    Telephone: (206) 883-2500
16                                                    Facsimile: (206) 883-2699
                                                      Email: gwatts@wsgr.com
17                                                    Email: jroberts@wsgr.com
                                                      Email: ttindall@wsgr.com
18
                                                      Attorneys for Defendant Athira Pharma, Inc.
19

20                                                    s/ Sean C. Knowles
                                                      Sean C. Knowles, WSBA #39893
21                                                    PERKINS COIE LLP
                                                      1201 Third Avenue, Suite 4900
22                                                    Seattle, WA 98101-3099
                                                      Telephone: (206) 359-6224
23
                                                      Facsimile: (206) 359-7224
24                                                    Email: sknowles@perkinscoie.com

25                                                    Attorney for Defendant Dr. Leen Kawas
26

27

     STIPULATION AND ORDER TO EXTEND TIME                    -3-            WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                   701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                     Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                                                 Tel: (206) 883-2500
                                                                                       Fax: (206) 883-2699
             Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 5 of 6




 1                                          s/ Kim D. Stephens
                                            Kim D. Stephens, WSBA #11984
 2                                          Cecily C. Shiel, WSBA #50061
                                            TOUSLEY BRAIN STEPHENS PLLC
 3                                          1700 Seventh Avenue, Suite 2200
 4                                          Seattle, WA 98101
                                            Telephone: (206) 682-5600
 5                                          Facsimile: (206) 682-2992
                                            Email: kstephens@tousley.com
 6                                          Email: cshiel@tousley.com
 7                                          Liaison Counsel for Plaintiffs
 8
                                            BLOCK & LEVITON LLP
 9                                          Jeffrey C. Block, pro hac vice forthcoming
                                            Jacob A. Walker, pro hac vice forthcoming
10                                          Nathaniel Silver, pro hac vice forthcoming
                                            260 Franklin Street, Suite 1860
11                                          Boston, Massachusetts 02110
                                            Telephone: (617) 398-5600
12
                                            Facsimile: (617) 507-6020
13                                          Email: jeff@blockleviton.com
                                            Email: jake@blockleviton.com
14                                          Email: nate@blockleviton.com
15                                          Counsel for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME          -4-               WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                            701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                              Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                                          Tel: (206) 883-2500
                                                                                Fax: (206) 883-2699
              Case 2:21-cv-00861-TSZ Document 12 Filed 07/26/21 Page 6 of 6




 1                                               ORDER

 2

 3          IT IS SO ORDERED.
 4

 5          Dated this 26th day of July, 2021.
 6

 7
                                                           A
                                                     Thomas S. Zilly
 8                                                   United States District Judge

 9

10

11
     Presented by:
12
     Gregory L. Watts, WSBA #43995
13   John C. Roberts Jr., WSBA #44945
     Tyre L. Tindall, WSBA #56357
14   WILSON SONSINI GOODRICH & ROSATI, P.C.
     701 Fifth Avenue, Suite 5100
15   Seattle, WA 98104-7036
     Telephone: (206) 883-2500
16   Facsimile: (206) 883-2699
17   Email: gwatts@wsgr.com
     Email: jroberts@wsgr.com
18   Email: ttindall@wsgr.com

19   Attorneys for Defendant Athira Pharma, Inc.

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME            -5-          WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                         701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                           Seattle, WA 98104-7036
     2:21-cv-00861-TSZ                                                       Tel: (206) 883-2500
                                                                             Fax: (206) 883-2699
